IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HEART CARE CONSULTANTS, LLC, AND            : No. 546 MAL 2020
HAYTHAM ALBIZEM,                            :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
MOHAMMAD ALBATAINEH, M.D.,                  :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.